319 F.2d 133
UNITED STATES of Americav.WILSON CHEMICAL COMPANY, Inc., Appellant.
No. 14266.
United States Court of Appeals Third Circuit.
Argued June 11, 1963.
Decided June 18, 1963.

Appeal from United States District Court for the Western District of Pennsylvania, Joseph P. Willson, Judge.
Alphonsus R. Romeika, Philadelphia, Pa. (Romeika, Hedner, Fish & Scheckter, Philadelphia, Pa., Robert W. Baldrige, Pittsburgh, Pa., on the brief), for appellant.
Arthur J. Murphy, Jr., Dept. of Justice, Washington, D. C. (Lee Loevinger, Asst. Atty. Gen., Lionel Kestenbaum, Attys., Dept. of Justice, Frank M. Whiting, Atty., Federal Trade Commission, Washington, D. C., on the brief), for appellee.
Before KALODNER, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The Order of the District Court will be affirmed for the reasons so well stated by Judge Willson in his Opinion.